Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “ Agreement ”) is made and entered into by and between WASHINGTON PRIME GROUPINC., an Indiana corporation (the “ Company ”), and MARK E. YALE (the “ Executive ”), dated as of January31, 2017 and effective as of January 1, 2017 (the “ Effective Date ”) as an amendment and restatement of the Employment Agreement signed by the parties on October 10, 2014 as amended on March 21, 2016 (the “ Original Agreement ”). WHEREAS, the Executive and the Company are parties to a Severance Benefits Agreement, dated as of August 30, 2004, and as amended on each of September 8, 2006, April 1, 2011 and October 10, 2014 (the “ Severance Benefits Agreement ”); and WHEREAS , in connection with the continued employment of the Executive with the Company as of the date hereof, the Company and the Executive wish to terminate the Severance Benefits Agreement and to amend and restate the Original Agreement under the terms and subject to the conditions set forth herein. NOW, THEREFORE,IT IS HEREBY AGREED AS FOLLOWS: 1. Term . The Company hereby agrees to continue to employ the Executive, and the Executive hereby agrees to serve the Company and Washington Prime Group, L.P. (the “ Partnership ”), subject to the terms and conditions of this Agreement, for the period commencing on the Effective Date and ending on December 31, 2019, unless earlier terminated pursuant to Section 3 hereof (the “ Employment Period ”, which shall include any renewals thereof); provided , that, on December 31, 2019 and each annual anniversary of such date thereafter (such date and each annual anniversary thereof, a “ Renewal Date ”), unless previously terminated in accordance with the provisions of Section3 hereof, the Employment Period shall be automatically extended so as to terminate one year from such Renewal Date unless, at least 120 days prior to the Renewal Date, either party shall give written notice to the other that the Employment Period shall not be so extended. 2. Terms of Employment . (a) Position and Duties . (i)During the Employment Period, the Executive shall serve the Company as its Executive Vice President and Chief Financial Officer and shall perform customary and appropriate duties as may be reasonably assigned to the Executive from time to time by the Chief Executive Officer of the Company (the “
